United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1648
Issued: April 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 24, 2005 merit decision denying his recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of total disability on or after April 9, 2004 due to his accepted employment injuries.
FACTUAL HISTORY
On December 17, 1999 appellant, then a 45-year-old distribution clerk, filed a traumatic
injury claim (File N0. 160346279), alleging that he injured his right shoulder while casing mail
at work. The Office accepted that he sustained a right shoulder strain, right rotator cuff tendinitis

and subacromial bursitis and right rotator cuff tear.1 Appellant began working in a limited-duty
position for the employing establishment and received compensation for periods of disability.
He was restricted from lifting more than 20 pounds and actions such as reaching above his
shoulders and pushing and pulling were limited.
In a February 11, 2002 decison, the Office granted appellant a schedule award for a 17
percent permanent impairment of his right arm. On February 12, 2002 appellant filed a
traumatic injury claim (File No. 162033144) alleging that he sustained an injury on that date
while sweeping mail for dispatch when he turned his head to the right. He indicated that he
experienced pain which radiated from his right neck area down into his right hand. The Office
accepted that appellant sustained a neck sprain/strain.
The findings of February 27, 2003 magnetic resonance imaging (MRI) scan showed
degenerative disc changes at C2-3, C3-4, C4-5 and C5-6. The findings of a February 19, 2004
MRI scan revealed degenerative disc changes at C2-3, C3-4, C4-5, C5-6 and C6-7. The findings
were most significant at C3-4 and included moderate compression of the spinal cord and severe
narrowing of the right neural foramen.
On March 11, 2002 appellant filed an occupational disease claim (File No. 162035160),
alleging that he sustained carpal tunnel syndrome due to the repetitive movement of his arms
required by his job. The findings of November 11, 2002 electromyogram (EMG) testing showed
delayed median nerve signals consistent with bilateral carpal tunnel syndrome. The Office
accepted that appellant sustained bilateral carpal tunnel syndrome. He underwent a right carpal
tunnel repair on May 29, 2003.
Appellant’s three injury files were combined under
File No. 160346279. He continued to work in a limited-duty position for the employing
establishment and received compensation for partial disability.
On February 10, 2004 Dr. Bryant S. George, Sr., an attending Board-certified
neurosurgeon, stated that when he saw appellant on February 4, 2004 he complained of pain in
his neck and left shoulder, arm and hand with tingling and numbness in his left arm and hand.
He reported that examination of the neck and arms revealed no objective spasms in the posterior
musculature. Dr. George found restricted motion of the neck, referred pain in the C5 myotome,
and decreased sensation in the distal portions of the arms, but there was no weakness or atrophy
of the arms.
Appellant stopped work on March 25, 2004 and claimed that he sustained a recurrence of
total disability on April 9, 2004 due to his accepted employment injuries.2 At the time he
stopped work, appellant was restricted from lifting more than 20 pounds, reaching above his
shoulders and pushing and pulling.
In a March 25, 2004 form report, Dr. George listed the date of injury as February 12,
2002 and indicated that appellant reported that the injury occurred when he turned his head to the
1

On August 22, 2000 appellant underwent a right rotator cuff repair with acromioplasty and resection of the
distal clavicle. The procedure was authorized by the Office.
2

Appellant apparently used leave between March 25 and April 9, 2004.

2

right “while reaching from flat containers.” He stated that an MRI scan of the cervical spine
revealed multiple levels of spondylosis and severe spinal cord compression at C3 and diagnosed
cervical myelopathy and spondylosis. Dr. George checked a “yes” box indicating that
appellant’s condition was related to the February 12, 2002 injury and determined that he was
totally disabled from March 25, 2004 until an undetermined time.3 On April 2, 2004 he noted
that appellant reported on March 25, 2004 that he had pain in his neck and left shoulder, arm and
hand, numbness in his left arm and hand and occasional pain in his left hip. Dr. George stated
that he had instructed appellant to remain off work and recommended that he undergo an anterior
cervical fusion with plating at C3-4.
In an August 2, 2004 decision, the Office denied appellant’s claim on the grounds that he
did not submit sufficient medical evidence to show that he sustained a recurrence of total
disability on or after April 9, 2004 due to his accepted employment injuries.
In an undated report, received by the Office on August 30, 2004, Dr. George stated that
he first saw appellant on February 17, 2003 at which time he indicated that he had cervical pain,
left hip pain and headaches that began after suffering an employment-related injury in 1997. He
stated that MRI scans revealed multiple levels of cervical spondylosis and diagnosed cervical
myelopathy. Dr. George recommended that appellant undergo an anterior cervical fusion at
C3-4 to release his spinal cord compression and noted, “[Appellant] is unable to work at this
time due to evidence of cervical myelopathy which would aggravate his condition and could lead
to permanent neurological compromise.” Appellant later submitted an undated document which
he indicated was an addendum to the report received on August 30, 2004. The document
consisted of a notation by Dr. George which noted, “It is my opinion that [appellant’s] injury is
work related.”
In a September 29, 2004 decision, the Office affirmed its August 2, 2004 decision.
On December 29, 2004 Dr. George provided an assessment of appellant’s cervical
condition which was similar to that contained in his prior reports. He continued to recommend
cervical surgery and stated, “Again, I would reiterate that [appellant] is totally temporarily
disabled at this time and that his disability is related to damage to his cervical spinal cord which
is resulting in neurological deficit.” On February 26, 2005 Dr. George indicated that appellant
exhibited objective spasms in his neck and arms upon examination on February 10, 2005 and
stated that he was totally temporarily disabled. He reported similar findings of an examination
conducted on May 5, 2005.
Appellant appealed his claim to the Board and by order dated July 28, 2005, the Board
remanded the case to the Office for reconstruction of the case record to be followed by an
appropriate decision.4 The Office complied with the Board’s order and added numerous relevant
documents to the case record which had been missing. In an August 24, 2005 decision, the
3

Dr. George also completed a similar form report on May 14, 2004 in which he indicated that appellant was
totally disabled from March 25, 2004 until “one year after surgery.”
4

The Board found that numerous documents relating to appellant’s February 12, 2002 employment injury and his
claimed April 9, 2004 recurrence of total disability were missing from the record.

3

Office again determined that appellant had not submitted sufficient medical evidence to show
that he sustained a recurrence of total disability on or after April 9, 2004 due to his accepted
employment injuries.5
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative, and substantial evidence a recurrence of total disability
and show that he cannot perform such light duty. As part of this burden the employee must show
a change in the nature and extent of the injury-related condition or a change in the nature and
extent of the light-duty job requirements.6
ANALYSIS
The Office accepted that, between 1999 and 2002, appellant sustained employmentrelated injuries to his neck, right shoulder and upper extremities. The only injury appellant
sustained to his neck was a February 12, 2002 neck sprain/strain which occurred when he turned
his head to the right while sweeping mail for dispatch. He worked in limited-duty positions for
the employing establishment and claimed that he sustained a recurrence of total disability on
April 9, 2004 due to his accepted employment injuries.
The Board finds that appellant did not submit sufficient medical evidence to show that he
sustained a recurrence of total disability on or after April 9, 2004 due to his accepted
employment injuries. He submitted several reports in which Dr. George, an attending Boardcertified neurosurgeon, indicated that his February 12, 2002 neck injury caused total disability on
and after April 9, 2004. These reports, however, are of limited probative value on the relevant
issue of the present case in that Dr. George did not provide adequate medical rationale in support
of his conclusion on causal relationship.7
In March 25 and May 14, 2004 form reports, Dr. George listed the date of injury as
February 12, 2002 and indicated that appellant reported that the injury occurred when he turned
his head to the right “while reaching from flat containers.” He stated that an MRI scan of the
cervical spine revealed multiple levels of spondylosis and severe spinal cord compression at C3
and diagnosed cervical myelopathy and spondylosis. Dr. George checked a “yes” box indicating
that appellant’s condition was related to the February 12, 2002 injury and determined that he was

5

Appellant submitted additional evidence after the Office’s August 24, 2005 decision, but the Board cannot
consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
6

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Herman, 38 ECAB 222, 227 (1986).

7

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).

4

totally disabled beginning March 25, 2004. Beginning in April 2004, he recommended that
appellant undergo an anterior cervical fusion with plating at C3-4.
In an undated report, received by the Office on August 30, 2004, Dr. George stated that
he first saw appellant on February 17, 2003 at which time he indicated that he had cervical pain,
left hip pain and headaches that began after suffering an employment-related injury in 1997.
Dr. George noted, “He is unable to work at this time due to evidence of cervical mylopathy
which would aggravate his condition and could lead to permanent neurological compromise.” In
an undated document, submitted shortly thereafter, which apparently was intended as an
addendum to the report received on August 30, 2004 Dr. George noted, “It is my opinion that
[appellant’s] injury is work related.”8
Dr. George provided no explanation of why he felt that the soft tissue injury that
appellant sustained on February 12, 2002, i.e., a neck sprain/strain, could cause total disability on
or after April 9, 2004. He appears to believe that appellant sustained a much more severe neck
injury on February 12, 2002 in the form of degenerative disc disease of the neck, but such an
injury has not been accepted and the medical evidence of record does not support its occurrence.
Dr. George did not explain how the mechanism of injury, merely turning the head to the right
while sorting mail, could cause a medical condition which rendered appellant totally disabled
more than two years after the fact. He provided very few findings on examination from around
the time of the claimed recurrence of disability. The findings in Dr. George’s reports from the
period prior to the claimed recurrence of disability are similar to those found in the reports
produced after the recurrence of disability was alleged to have started. His reports do not clearly
show a material worsening of appellant’s neck condition, let alone an employment-related
material worsening of the condition.9 Dr. George provided an extremely brief history of
appellant’s medical problems and, therefore, his opinion on causal relationship is of limited
probative value for the further reason that it is not based on a complete and accurate factual and
medical history.10
For these reasons, appellant did not show a change in the nature and extent of his injuryrelated condition such that he sustained total disability on or after April 9, 2004. Moreover, he
made no claim that a change in the nature and extent of his light-duty job requirements rendered
him totally disabled. Therefore, the Office properly denied appellant’s recurrence of disability
claim.

8

The record contains other reports of Dr. George, dated between December 2004 and May 2005, but these reports
contain no opinion on the cause of appellant’s continuing problems.
9

The Board notes that there are no medical reports which posit that appellant sustained a recurrence of disability
due to his employment-related right shoulder or upper extremity conditions.
10

See William Nimitz, Jr., 30 ECAB 567, 570 (1979) (finding that a medical opinion on causal relationship must be
based on a complete and accurate factual and medical history). In fact, in the report received by the Office on
August 30, 2004, Dr. George appears to have provided an inaccurate medical history in that he suggested that
appellant’s cervical problems started in 1997 rather than 2002.

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of total disability on or after April 9, 2004 due to his accepted
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 24, 2005 decision is affirmed.
Issued: April 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

